Order entered April 7, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00329-CV

                       IN RE OMAR H. HENRY, Relator

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-56857-2018

                                      ORDER
                    Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s March 9, 2020

petition for writ of habeas corpus.


                                           /s/   DAVID EVANS
                                                 JUSTICE